DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,309,726 (hereinafter “’726” in view of Albrecht et al. (WO 2018/119256 A1, hereinafter “Albrecht”).

Claim 1: Claim 1 of ‘726 recites an adapter (claim 1: “an adapter”), comprising:
an input port being coupleable with a single-voltage output interface of a single-voltage battery pack or a dual voltage output interface of a dual voltage battery pack (“an input port being coupleable with a single-voltage output interface of a single-voltage battery pack or a multi-voltage output interface of a multi-voltage battery pack”, claim 1);
an output port electrically connected with the input port and being coupleable with a single-voltage input interface of a first power tool or a dual voltage input interface of a second power tool (“an output port electrically connected with the input port and being coupleable with a single-voltage input interface of a first power tool or a multi-voltage input interface of a second power tool”), the single-voltage output interface of the single-voltage battery pack being coupleable to the single-voltage input interface of the first power tool (“the single-voltage output interface of the single-voltage battery pack being coupleable to the single-voltage input interface of the first power tool and not coupleable to the multi-voltage input interface of the second power tool”), the dual voltage output interface of the dual voltage battery pack being coupleable to the dual voltage input interface of the second power tool (“the multi-voltage output interface of the multi-voltage battery pack being coupleable to the multi-voltage input interface of the second power tool”);
a switching mechanism being switchable between a first state and a second state (“a switching mechanism being switchable between a first state and a second state”);
a housing for accommodating the input port, the output port and the switching mechanism (“a housing for accommodating the input port, the output port and the switching mechanism”);
wherein when the input port is coupled with the single-voltage output interface of the single-voltage battery pack and the switching mechanism is in the first state, the second power tool can be coupled to the output port and powered by the single-voltage battery pack (“wherein when the input port is coupled with the single-voltage output interface of the single-voltage battery pack and the switching mechanism is in the first state, the second power tool can be coupled to the output port and powered by the single-voltage battery pack”), and when the input port is coupled with the dual voltage output interface of the dual voltage battery pack and the switching mechanism is in the second state, the first power tool can be coupled to the output port and powered by the dual voltage battery pack (“when the input port is coupled with the multi-voltage output interface of the multi-voltage battery pack and the switching mechanism is in the second state, the first power tool can be coupled to the output port and powered by the multi-voltage battery pack”).

Claim 16: Claim 16 of ‘726 recites a power tool system (“a power tool system”), comprising:
a single-voltage battery pack having a single-voltage output interface (“a single-voltage battery pack having a single-voltage output interface”), the single-voltage battery pack configured to output only one kind of voltage (inherent by the definition of “single voltage output”);
a first power tool having a single-voltage input interface being coupleable with the single-voltage output interface of the single-voltage battery pack (“a first power tool having a single-voltage input interface being coupleable with the single-voltage output interface of the single-voltage battery pack”);
a dual voltage battery pack having a dual voltage output interface (“a multi-voltage battery pack having a multi-voltage output interface”),
a second power tool having a dual voltage input interface being coupleable with the dual voltage output interface of the dual voltage battery pack (“a second power tool having a multi-voltage input interface being coupleable with the multi-voltage output interface of the multi-voltage battery pack”); and
an adapter (“an adapter”) comprising:
an input port being coupleable with the single-voltage output interface of the single-voltage battery pack or the dual voltage output interface of the dual voltage battery pack (“an input port being coupleable with the single-voltage output interface of the single-voltage battery pack or the multi-voltage output interface of the multi-voltage battery pack”);
an output port electrically connected with the input port and being coupleable with the single-voltage input interface of the first power tool or the dual voltage input interface of the second power tool (“an output port electrically connected with the input port and being coupleable with the single-voltage input interface of the first power tool or the multi-voltage input interface of the second power tool”);
a switching mechanism being switchable between a first state and a second state (“a switching mechanism being switchable between a first state and a second state”);
a housing for accommodating the input port, the output port and the switching mechanism (“a housing for accommodating the input port, the output port and the switching mechanism”);
wherein when the input port is coupled with the single-voltage output interface of the single-voltage battery pack and the switching mechanism is in the first state, the second power tool is coupled to the output port and powered by the single-voltage battery pack (“wherein when the input port is coupled with the single-voltage output interface of the single-voltage battery pack and the switching mechanism is in the first state, the second power tool can be coupled to the output port and powered by the single-voltage battery pack”), and when the input port is coupled with the dual voltage output interface of the dual voltage battery pack and the switching mechanism is in the second state, the first power tool is coupled to the output port and powered by the dual voltage battery pack (“when the input port is coupled with the multi-voltage output interface of the multi-voltage battery pack and the switching mechanism is in the second state, the first power tool can be coupled to the output port and powered by the multi-voltage battery pack”).

The only difference between the recited invention of claims 1 and 16 and ‘726 is that ‘726 more broadly recites “multi-voltage” instead of the more specific “dual voltage”, which is being interpreted as requiring specifically two voltages. Therefore, ‘726 also does not recite “the dual voltage battery pack configured to output two different kinds of voltages” of claim 16. 

Albrecht discloses that a multi-voltage battery may be in the form of a dual voltage battery (shown in Figs.28-35 and [0157]-[0163]). One of ordinary skill in the art would have found the dual voltage batteries as suitable for the general “multi-voltage” interface/batteries recited by ‘726 and useful for providing support for both low and medium voltage tools or low and high voltage tools. See [0157] and [0162]). Therefore, it would have been obvious to have provided the adapter of ‘726 within the context of a dual voltage battery/system of Albrecht as a suitable battery as more broadly required by ‘726 and/or in order to support two specific voltages for tools.

Claims 2-15 are recited by respective claims 2-15 of ‘726 verbatim with the exception of the “dual voltage” language in place of the broader “multi-voltage” language of ‘726. 

Allowable Subject Matter
Claims 1-16 would be allowable if a properly filed terminal disclaimer is provided to overcome the nonstatutory double patenting rejection presented above.
The following is a statement of reasons for the indication of allowable subject matter:  the most relevant prior art is considered to be:
Lim et al. (WO 2018/012795 A1), which discloses an adaptor with an input interface (300), and output interface (120) for providing compatibility for different power tool battery packs;
Yamaguchi et al. (WO 2018/079724 A1), which discloses a multi-voltage battery pack that outputs different voltages via a switching mechanism; and
Takano et al. (US 2009/0108806), which discloses another example of a battery pack adaptor for providing a battery pack of a different compatibility to a power tool.
However, none of the prior art discloses an adapter including “a switching mechanism being switchable between a first state and a second state”, “wherein when the input port is coupled with the single-voltage output interface of the single-voltage battery pack and the switching mechanism is in the first state, the second power tool can be coupled to the output port and powered by the single-voltage battery pack, and when the input port is coupled with the dual-voltage output interface of the dual-voltage battery pack and the switching mechanism is in the second state, the first power tool can be coupled to the output port and powered by the dual-voltage battery pack”, as required by claims 1 and 16. See also paragraphs 1 and 2 of the Notice of Allowance mailed 22 December 2021 in parent application 17/120,148.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849